Order reversed on the law, without costs of this appeal to any party, writ dismissed, and relator remanded to the custody of the Warden of Attica State Prison at Attica, Hew York. (See People v. Caruso, 249 H. Y. 302; People ex rel. Bai v. Bropliy, 259 App. Div. 1067; People ex rel. McCue V. Martin, 261 App. Div. 868; People ex rel. Codoluto v. Martin, 262 App. Div. 934.) All concur, exeept Larkin, J., not voting. (The order sustains the writ of habeas corpus and orders the release of relator at the termination of his original sentence unless sooner paroled.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [187 Misc. 95.]